   0:20-cv-04209-RBH-PJG          Date Filed 02/08/21       Entry Number 11        Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Jody Lynn Ward,                                  )            C/A No. 0:20-4209-RBH
                                                 )
                              Petitioner,        )
                                                 )
       v.                                        )
                                                 )                     ORDER
Warden Burton,                                   )
                                                 )
                              Respondent.        )
                                                 )

       Petitioner Jody Lynn Ward, a state prisoner proceeding pro se, filed this petition for a writ

of habeas corpus. By order issued December 23, 2020, Petitioner was provided an opportunity to

pay the filing fee or move to proceed in forma pauperis. (ECF No. 7.) Petitioner was warned that

failure to provide the necessary information within a specific time period would subject the case

to dismissal. Petitioner did not respond to the Order and the time for response has lapsed.

Petitioner has failed to prosecute this case and has failed to comply with an order of this Court.

Therefore, the case is dismissed without prejudice pursuant to Rule 41 of the Federal Rules of

Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.

February 8, 2021                                             s/R. Bryan Harwell
Florence, South Carolina                                     R. Bryan Harwell
                                                             Chief United States District Judge




                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                            Page 1 of 1
